Citation Nr: 0904838	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-39 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for the right hip disability, with lateral femoral nerve 
palsy and bony residual from bone graft excision, prior to 
August 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted the 
veteran's claim of entitlement to service connection for the 
right hip, with lateral femoral nerve palsy and bony residual 
from bone graft excision and assigned a 10 percent disability 
rating, effective October 14, 2004.  

In November 2007, the Board remanded the issue of entitlement 
to a disability rating in excess of 10 percent for the right 
hip for additional evidentiary development.  The matter was 
returned for final appellate consideration.

A statement was received from the veteran in November 2007.  
The veteran expressed that he continued to have increased 
disability with his left wrist.  This issue is REFERRED back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to August 20, 2008, the veteran's service-connected 
right hip disability was manifested by mild, incomplete 
paralysis of the right thigh muscle.

2.  As of August 20, 2008, the veteran's service-connected 
right hip disability is manifested by moderate, incomplete 
paralysis of the right thigh muscle, which includes symptoms 
of incomplete effort upon motor examination, absent vibratory 
sensation in toes, ankle and knee; and inability to detect 
sharpness anywhere in the right lower extremity.

3.  Degenerative joint disease of the right hip is separate 
and distinct from the service-connected right iliac bone 
graft excision and right lateral femoral cutaneous nerve 
palsy.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for service-connected right hip, with 
lateral femoral nerve palsy and bony residual from bone graft 
excision, prior to August 20, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255; § 4.124A, Diagnostic Code 8526 (2008).

2.  The criteria for the assignment of a disability rating of 
20 percent for service-connected right hip, with lateral 
femoral nerve palsy and bony residual from bone graft 
excision, from August 20, 2008, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255; 
§ 4.124A, Diagnostic Code 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to initial adjudication of the veteran's claim, letters 
dated in November 2004 and January 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  

A December 2007 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in December 2007, 
he was provided time to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in September 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records, Social 
Security Administration (SSA) records, and VA medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with appropriate VA examinations 
in December 2004, November 2005, June 2007 and August 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The August 2008 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

A right hip disability, with lateral femoral nerve palsy and 
bony residual from bone graft excision, has been rated as 10 
percent disabling since October 14, 2004, the date of the 
receipt of the veteran's claim.  He contends that this 
assigned rating does not adequately reflect his current level 
of right hip disability.  The veteran also claims that his 
degenerative joint disease of the right hip constitutes 
additional disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2008).  
The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for the right hip, with lateral femoral nerve palsy 
and bony residual from bone graft excision, under Diagnostic 
Codes 5255-8526 [malunion of the femur and incomplete 
paralysis of the thigh muscle].  The Board notes that there 
is no rating code for lateral femoral nerve palsy and bony 
residual from bone graft excision.  The veteran's service-
connected right hip disability is therefore rated by analogy.  
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  The Board has considered whether 
another rating code or codes are "more appropriate" than the 
ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  A 30 percent is assigned 
for marked disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).  
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2008).

For disability of the peripheral nerves, assigned disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or partial regeneration.  See 38 C.F.R. 
§ 4.124a (2008).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which governs 
the evaluation of paralysis of the anterior femoral crural 
nerve, an evaluation of 10 percent is assigned for mild 
incomplete paralysis; a 20 percent rating requires moderate 
incomplete paralysis; a 30 percent rating requires severe 
incomplete paralysis; and a 40 percent rating requires 
complete paralysis of the quadriceps extensor muscles.

Words such as "mild", "moderate" and "marked" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2008).  "Mild" is generally 
defined as "not severe."  "Moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New College Dictionary (2003).  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id.

Prior to August 20, 2008

While the Board acknowledges that the RO assigned the 
veteran's disability rating partially under Diagnostic Code 
5255, at no time has the evidence of record demonstrated that 
the veteran suffers from malunion of the femur.  As such, the 
Board turns its focus to the veteran's relevant neurological 
deficits.

The evidence of record does not indicate that the veteran 
suffered from incomplete paralysis of the thigh muscle that 
was more than mild.  In fact, VA outpatient treatment records 
in 2003 indicate that the veteran had normal muscle strength, 
normal coordination, ankle jerk reflexes were normal, there 
was no peripheral edema, cyanosis or clubbing.  See VA 
treatment record, October 8, 2003.  A December 2004 VA 
examination noted "some numbness" over the right thigh.  No 
other neurological deficits were reported.  There is no 
additional evidence prior to August 2008 to establish that 
the veteran was suffering from increased neurological 
deficits.

Thus, prior to August 20, 2008, the veteran was only eligible 
for a 10 percent disability evaluation for his right hip 
disability.  A claim for an increased disability rating for 
this period is denied.

Rating Higher than 10 Percent Effective August 20, 2008

During the August 20, 2008 VA joints examination, the veteran 
experienced severe pain getting on and off the examination 
table and held his right hip in approximately 15 degrees of 
flexion.  Extension was to 20 degrees, flexion to 20 degrees 
passively only due to pain and weakness, abduction to 30 
degrees, adduction to 10 degrees, internal rotation to 10 
degrees and external rotation to 10 degrees with severe pain 
throughout.  The veteran complained of numbness over the 
right hip and lateral thigh.  There was trochanteric 
tenderness to palpation.  X-rays of the right hip performed 
in October 2004, showed severe joint narrowing and prominent 
osteophytes formation from the femoral head accompanied by 
post-operative changes to the right iliac wing.  X-rays of 
the right hip performed in August 2008, showed stable 
spurring at the lateral edge of the left and right acetabular 
roots compared with 2004.  See VA joints examination report, 
August 16, 2008.

During the August 2008 VA neurological examination, the 
veteran noted significant pain on ranging his right hip.  
Neurologically, the deep tendon reflexes were 1+ and 
symmetrical in all four extremities.  Motor examination was 
characterized by incomplete effort in the right lower 
extremity.  Vibratory sensation appeared to be absent in the 
toes, ankle and knee of the right lower extremity.  The 
veteran reported that he could not detect sharpness anywhere 
in the right lower extremity from the groin distally.  This 
included the thigh, lower leg and foot anteriorly and 
posteriorly.  X-rays of the right hip and femur showed severe 
degenerative joint disease of the right hip.  There was an 
old postoperative deformity at the superolateral aspect of 
the right iliac bone, a site of previous bone graft harvest.  
See VA neurological examination report, August 20, 2008.

It is the Board's judgment that, with the application of 
38 C.F.R. § 4.124A, Diagnostic Code 8526, the evidence best 
supports the assignment of a 20 percent rating [moderate 
incomplete paralysis of the anterior femoral crural nerve] 
effective the date of the VA neurological examination.  Thus, 
a 20 percent rating is warranted for a right hip disability, 
effective August 20, 2008.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied.  See 
38 U.S.C.A. § 5107(b) (West 2002).

A rating higher than 20 percent has not been warranted, on or 
at any time after August 20, 2008.  The neurological deficits 
resulting from the veteran's nerve palsy have been sensory in 
nature.  Deep tendon reflexes were plus one through out.  
While there was some loss of muscle bulk in the right thigh, 
the neurological examiner stated that the asymmetry was due 
to the veteran's degenerative joint disease of the right 
knee.  No motor deficits were noted due to veteran's 
incomplete effort.  Indeed, as the examiner indicated that 
the lateral femoral cutaneous neuropathy is "purely 
sensory," the assigned of a rating greater than 20 percent 
would be unwarranted.  See 38 C.F.R. §§ 4.123 and 4.124.  The 
evidence of record also fails to provide a diagnosis of 
complete paralysis of the quadriceps extensor muscles, which 
would entitle the veteran to a 40 percent rating [the highest 
rating available under Diagnostic Code 8526].  Thus, the 
preponderance of the evidence is against a rating higher than 
20 percent, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 U.S.C. § 
5107(b) (West 2002).

Degenerative Joint Disease

As noted above, the veteran has also alleged that his 
currently diagnosed degenerative joint disease of the right 
hip is the result of his service-connected right hip 
disability and that he should be afforded additional 
compensation for this disability.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2008).  However, 38 C.F.R. § 
4.14 does not prevent separate evaluations for the same 
anatomic area under different diagnostic codes that evaluate 
different functional impairments.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

As indicated in the August 2008 VA joints examinations, it is 
clear that the veteran suffers from a loss of range of motion 
of his right hip.  However, both the August 2008 joints and 
neurological examiners opined that the veteran's degenerative 
joint disease of the right hip was a separate and distinct 
entity from his right iliac bone graft excision and right 
lateral femoral cutaneous nerve palsy.  

The VA joints examiner noted that although sensation was 
diminished in the right lower extremity, there was no 
evidence for chronic muscular disability or gait disturbance.  
Therefore, it was considered a less than 50 percent 
probability that the degenerative joint disease was related 
to the service-connected conditions.  See VA joints 
examination report, August 16, 2008.

The VA neurological examiner noted that there was some mild 
decrease in the muscle mass of the right lower extremity 
compared with the left, though muscle bulk was substantial in 
both lower extremities.  This asymmetry was considered likely 
due to the veteran's degenerative joint disease of the knees.  
The examiner opined that it was not at least as likely as not 
that the veteran's diagnosis of degenerative joint disease of 
the right hip was a separate and distinct disability from 
that of his service-connected lateral femoral nerve palsy and 
bony residual from bone graft excision.  The rationale for 
this opinion was that a lateral femoral cutaneous neuropathy, 
which is purely sensory and superficial, would not lead to 
severe degenerative joint disease of the right hip.  The 
relationship to the bone graft excision site is remote from 
the hip joint and would not be expected to cause severe 
degenerative joint disease.  The examiner also could not 
attribute the veteran's apparent sensory loss in his right 
lower extremity to a lateral femoral cutaneous nerve 
neuropathy as the findings were nonanatomic.  See VA 
neurological examination report, August 20, 2008.

Ordinarily, arthritis is rated based upon limitation of 
motion of the effected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  However, the Board believes 
that rating the veteran's hip disabilities based on 
limitation of motion is not appropriate, since the veteran's 
currently diagnosed degenerative joint disease exists 
completely separate and distinct from his service-connected 
neurological deficiencies of the right leg.  The veteran is 
not entitled to separate and additional compensation.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable  See 38 
U.S.C. § 5107(b) (West 2002).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his hip conditions.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired]. Nor has any extraordinary clinical picture 
been demonstrated.

In short, there is nothing in the record to suggest that the 
veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.



ORDER


Entitlement to rating in excess of 10 percent for the right 
hip, with lateral femoral nerve palsy and bony residual from 
bone graft excision, prior to August 20, 2008, is denied.

Entitlement to a disability rating of 20 percent for the 
right hip, with lateral femoral nerve palsy and bony residual 
from bone graft excision, effective August 20, 2008, is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


